Title: 1770. Monday Feby. 26. or Thereabouts.
From: Adams, John
To: 


       Rode from Weymouth. Stoppd at my House, Veseys Blacksmith shop, my Brothers, my Mothers, and Robinsons.
       These 5 Stops took up the day. When I came into Town, I saw a vast Collection of People, near Liberty Tree—enquired and found the funeral of the Child, lately kil’d by Richardson was to be attended. Went into Mr. Rowes, and wanned me, and then went out with him to the Funeral, a vast Number of Boys walked before the Coffin, a vast Number of Women and Men after it, and a Number of Carriages. My Eyes never beheld such a funeral. The Procession extended further than can be well imagined.
       This Shewes, there are many more Lives to spend if wanted in the Service of their Country.
       It Shews, too that the Faction is not yet expiring—that the Ardor of the People is not to be quelled by the Slaughter of one Child and the Wounding of another.
       At Clubb this Evening, Mr. Scott and Mr. Cushing gave us a most alarming Account of Otis. He has been this afternoon raving Mad-raving vs. Father, Wife, Brother, Sister, Friend &c.
      